—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Golia, J.), dated November 16, 1999, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
In a slip and fall case, the plaintiff must demonstrate that the defendant created the dangerous condition which caused the accident, or that the defendant had actual or constructive notice of that condition and failed to remedy it within a reasonable time (see, Mercer v City of New York, 88 NY2d 955; Lewis v Metropolitan Transp. Auth., 64 NY2d 670; Birthwright v Mid-City Sec., 268 AD2d 401; Huber v East 149th Parking Corp., 266 AD2d 43). We agree with the Supreme Court that an issue of fact exists as to whether the defendant had a reasonable time to remedy the condition which caused the injured plaintiffs fall after it received actual notice of the condition. Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.